NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            JAN 09 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No.   15-50338

              Plaintiff-Appellee,                D.C. No.
                                                 2:11-cr-01075-SJO-6
 v.

ARTAK OVSEPIAN,                                  MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                     Argued and Submitted December 6, 2016
                              Pasadena, California

Before: D.W. NELSON and OWENS, Circuit Judges, and KORMAN,** District
Judge.

      Artak Ovsepian (“Ovsepian”) appeals his sentence and restitution order

following his conviction on charges relating to a health care fraud scheme. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
affirm in part and reverse in part, vacate the sentence, and remand for resentencing.

The restitution order is affirmed.

I.    Aggravated Identity Theft and Double Counting

      Ovsepian argues that his consecutive sentence for aggravated identity theft

under 18 U.S.C. § 1028A bars two enhancements as impermissible double

counting because they are based on the unlawful use of a means of identification.

See U.S.S.G. § 2B1.6 cmt. n.2.

      First, we find that the district court did not engage in impermissible double

counting in applying a two-level enhancement for number of victims under

U.S.S.G. § 2B1.1(b)(2). The number-of-victims enhancement serves a purpose

distinct from punishing identity theft: punishing offenders based on the number of

victims. See United States v. Holt, 510 F.3d 1007, 1011–12 (9th Cir. 2007); see

also United States v. Smith, 751 F.3d 107, 121 (3d Cir. 2014) (“Quite plainly, the

victim enhancement under § 2B1.1(b)(2) is not an enhancement based on the use of

a ‘means of identification’; it is an enhancement based on the number of victims.”).

      Second, the record does not show, however, why the district court applied a

sentence enhancement for unlawful use or possession of an authentication feature

under U.S.S.G. § 2B1.1(b)(11)(A)(ii). We therefore vacate the sentence and

remand for resentencing so the district court can explain why it applied this


                                          2
enhancement and address whether such application constituted impermissible

double counting.

      There is one issue that does not relate to double counting that we address

here. Pursuant to § 1028A(c)(5), aggravated identity theft may be predicated on a

felony violation of “any provision contained in chapter 63 (relating to mail, bank,

and wire fraud).” Ovsepian argues that this parenthetical has the effect of limiting

predicate felonies under Chapter 63 to mail, bank, and wire fraud, and excludes

other fraud offenses prescribed in that chapter, including conspiracy to commit

health care fraud—the offense on which he was convicted. We have held, however,

that Congress did not intend such parentheticals “be accorded a limiting effect

rather than a descriptive one.” United States v. Harrell, 637 F.3d 1008, 1010 (9th

Cir. 2011). Instead, the parenthetical “merely provides a short-hand description of

what several of the cited sections primarily cover.” Id. at 1011 (citation omitted);

see also United States v. Abdur-Rahman, 708 F.3d 98, 101–02 (2d Cir. 2013).

II.   Sophisticated Means Enhancement

      The district court did not err in applying the sophisticated means

enhancement. We reject at the threshold the argument that the Sentencing

Guidelines provision for a sophisticated means enhancement is unconstitutionally

vague. Outside the First Amendment context, the void-for-vagueness doctrine


                                           3
requires a finding of vagueness as applied to the facts of the instant case. Cavitt v.

Cullen, 728 F.3d 1000, 1005 (9th Cir. 2013). The facts of the conspiracy in this

case showed that it was sophisticated, as it included use of fake and real doctors,

covert transportation, and other means of operation.

       We reject Ovsepian’s argument that this enhancement was subsequently

amended in a way that would have made it inapplicable because the amendment

Ovsepian relies on is substantive rather than clarifying, and substantive

amendments do not apply retroactively unless they are “specifically referenced in

U.S.S.G.§ 1B1.10.” United States v. Diaz-Cardenas, 351 F.3d 404, 409 (9th Cir.

2003). Nevertheless, as the United States Attorney concedes, the district court

would have the discretion on remand to consider the amended enhancement in

fashioning an appropriate sentence. See United States v. Taylor, 648 F.3d 417, 425

n.3 (6th Cir. 2011) (collecting cases).

III.   Acceptance of Responsibility Adjustment

       We reject Ovsepian’s argument that the district court did not make sufficient

factual findings when it declined to apply an adjustment for acceptance of

responsibility. There was no factual dispute with the presentence investigation

report (“PSR”) requiring an explicit resolution by the district court. Cf. United

States v. Carter, 219 F.3d 863, 866–68 (9th Cir. 2000) (error where district court


                                           4
did not resolve objections to facts in the PSR necessary to find that defendant was

a manager or supervisor, as required for enhancement). Moreover, our review of

the record persuades us that the district court did not erroneously decline to apply

the adjustment for acceptance of responsibility.

IV.   Apprendi Claim

      The district court did not err under Apprendi v. New Jersey, 530 U.S. 466

(2000), in ordering restitution without a jury calculation. We previously held in

United States v. Green that Apprendi does not affect restitution. 722 F.3d 1146,

1149–1151 (9th Cir. 2013). Recent Supreme Court authority does not, as Ovsepian

argues, undercut the rationales in Green.

      First, Paroline v. United States, 134 S. Ct. 1710, 1726 (2014), does not hold

that restitution is solely punitive and so does not undermine Green’s rationale that

the nature of restitution may sometimes be punitive, or remedial, or both. Green,

722 F.3d at 1150; see also United States v. Alvarez, 835 F.3d 1180, 1185 (9th Cir.

2016). Second, Green relied on the fact that restitution does not implicate a

statutory maximum. Id. Thus, while restitution arguably serves to aggravate a

criminal sentence, see Alleyne v. United States, 133 S. Ct. 2151, 2162–63 (2013), it

does not implicate a statutory minimum like in Alleyne. On the whole, there is not

enough support to conclude that intervening authority has sufficiently undercut


                                            5
Green’s rationales to be “clearly irreconcilable” for this panel to overrule circuit

precedent. Miller v. Gammie, 335 F.3d 889, 900 (9th Cir. 2003) (en banc); United

States v. Eyraud, 809 F.3d 462, 471 (9th Cir. 2015) (“[Green] forecloses counsel’s

. . . invocation of [Paroline] . . . . We held in Green that [Apprendi] does not apply

to restitution orders, and Paroline does not invalidate that holding.”).

V.    Conclusion

      We affirm the district court on all issues except for whether its application of

a sentence enhancement under U.S.S.G. § 2B1.1(b)(11)(A)(ii) constituted

impermissible double counting. On this issue, we vacate and remand. The

restitution order is affirmed.

      AFFIRMED in part, REVERSED in part, VACATED, and REMANDED.




                                           6